 1   FENNEMORE CRAIG, P.C.
     Patrick J. Sheehan (Bar No. 3812)
 2
     300 S. Fourth Street, Suite 1400
 3   Las Vegas, Nevada 89101
     Tel.: (702) 692-8000
 4   Fax: (702) 692-8099
 5   Email: psheehan@fclaw.com
     Attorney for Plaintiff
 6
                                      UNITED STATES DISTRICT COURT
 7
                                                 DISTRICT OF NEVADA
 8
     SC2006, LLC, a domestic limited liability CASE NO.: 2:18-cv-02003-JAD-BNW
 9   company,
10                                 Plaintiffs,
                                                              STIPULATION AND ORDER
11   vs.
                                                                      ECF No. 36
12
     ARBOR AGENCY LENDING, LLC, a
13   foreign limited liability company, DOES I-
     V, inclusive, and ROE ENTITIES VI-X,
14   inclusive,
15                                 Defendants.
16
17            Plaintiff SC2006, LLC and Defendant ARBOR AGENCY LENDING, LLC, by
18   and through their respective counsel, hereby stipulate as follows:
19            IT IS HEREBY STIPULATED that in light of the Coronavirus, the Calendar Call
20   set for March 30, 2020 and the Trial for April 7, 2020 shall be continued and thus vacated
21   to be rescheduled by the Court for a time at least two months thereafter. The parties shall
22   ///
23
24   ///
25
26   ///
27
28


     TDAY/15662440.1/045406.0002
               1    work to see whether they can reach a stipulation to hear this matter on Briefs and if so will
               2   submit an Order to the Court so stating.
               3    Dated this 25th day of March, 2020     •            Dated this 25th day of March, 2020.
               4    FENNEMORE CRAIG, P.C.                               SINGER & LARSEN P.C.
               5    /s/Patrick J. Sheehan, Esq.                         /s/ Michael H. Singer, Esq.
               6
                    Patrick J. Sheehan, Esq. (Bar No. 3812)             Michael H. Singer, Esq. (Bar No. 1589)
               7    300 South Fourth Street, 14t" Floor                 1291 Galleria Drive Suite 230
                    Las Vegas, Nevada 89101                             Henderson, NV 89014
               8    Attorneys for Plaintiff                             Attorneys.for Defendants
               9                                                 ORDER
              10 Based on   the parties'
                          Pursuant  to thestipulation and
                                            Stipulation  ofgood     cause appearing,
                                                             the Parties,                IT ISvacate
                                                                            the Court shall      ORDERED    that theCall
                                                                                                      the Calendar
                 calendar call currently scheduled for 3/30/2020 is VACATED and CONTINUED to
              11 8/3/2020
                 set for March   30,PM
                           at 1:30   2020
                                        andand    bench
                                              theTrial settrial
                                                            for currently
                                                                April 7, 2020     and will
                                                                            scheduled   for reset  the matter
                                                                                             4/7/2020         for a time
                                                                                                       is VACATED     and
                 CONTINUED      to 8/11/2020    at 9:00 AM.     All trial briefs, exhibit lists, and proposed
              12 at least two months thereafter if the parties do not submit a stipulation to have the matter   findings
                 of facts and conclusions are due by noon on 8/3/2020.
              13 heard based on Briefs within the next two weeks.
              14             IT IS SO ORDERED.
              15             Dated this 27th      day of March, 2020.
              16
              17
              18                                          UNITED STATES DISTRICT COURT JUDGE
              19
                   Respectfully submitted by:
              20
                   FENNEMORE CRAIG, P.C.
              21
                   /s/Patrick J. Sheehan, Esq.
              22
              23   Patrick J. Sheehan, Esq. (Bar No. 3812)
                   300 South Fourth Street, 14th Floor
              24
                   Las Vegas, Nevada 89101
              25   Attorneys for Plaintiff

              26
              27
              28
iNNEMORE CRAIG
  ATTORNEYS

  LA$ VEGAS
                                                                    2
                    TDAY/15662440,1/045406.0002
